Exhibit 10.2
 


 
The obligation of Entest BioMedical, Inc.  to be bound by the terms and
conditions of this  Veterinary Hospital Director and Administrator Employment
Agreement is contingent upon the successful acquisition of 100% of the assets of
Rainbow Veterinary Hospital ( a corporation controlled by Timothy Metzger, DVM)
by Entest BioMedical, Inc.  upon terms and conditions mutually acceptable to
both Entest BioMedical, Inc. and Timothy Metzger, DVM.
 
 
Veterinary Hospital Director and Administrator Employment Agreement
 
This agreement is made on July 20th between Entest BioMedical Inc. (herein
referred to as the Company and / or the Hospital) and Dr. Tim Metzger
(hereinafter called the director/administrator).
 
The hospital hereby employs the Director/Administrator (hereafter D/A) and the
D/A accepts such employment for the period of 120 months (the first 36 months
are guaranteed, with the subsequent 84 months subject to renewal based upon
maintaining annual revenue no less than 80% of 2010 revenue) from the date of
this agreement.  The hospital administrator referred to herein is Dr. Tim
Metzger.
 
EMPLOYMENT AND DUTIES
 
The hospital hereby employs the D/A in the capacity of veterinarian and
administrator for the term and for the compensation provided in this contract.
 
The D/A agrees to perform such duties as may be determined and assigned by the
owners.  The D/A shall faithfully adhere to the ethical principles of the
veterinary profession and shall avoid all personal acts that might injure the
professional and/or personal reputation of the hospital or its’ owners.  The
associate shall be obligated to maintain all licenses and accreditations through
the duration of this agreement.
 
The D/A shall observe all rules established by the owner governing the rendering
of patient care and shall abide by the decisions of the owner with regard to the
diagnosis and treatment of any patient.  In no instance shall the D/A be
required to perform what he feels compromises his best professional judgment or
ideals.
 
TERMS
 
Except in the case of early termination, as hereinafter specially provided, the
term of this contract shall be 120 months from the effective date hereof.  No
less than ninety (90) days prior to the end of the agreement a meeting with the
owners and the Administrator will meet to consider a new contract.
 
WORK SCHEDULE
 
The D/A is to work a schedule of a minimum of forty hours per week.  The D/A is
to arrive at work on time, and fully prepared to assume his duties.  The
outpatient hours and surgical schedule are set up for the convenience of our
patients, not our doctor.  An established 1 hour lunch break is provided for in
the schedule and is included in the forty hours.
 
 

 
 

--------------------------------------------------------------------------------

 

The D/A is to have treated all animals, to have performed all necessary work, to
have updated all medical records, and to have made all telephone calls before
leaving for the day.
 
The D/A will be reimbursed for emergency calls at the rate of 25% of the service
fee.
 
PROFESSIONAL LIABILITY INSURANCE
 
The D/A shall carry personal professional liability insurance insuring the
employee for professional errors, omissions, negligence, incompetence, license
defense and malfeasance which will be supplied to the owner at the time of
employment.  The hospital shall carry professional liability insurance on the
D/A.  Such insurance protects the hospital, not the D/A.  In the event the D/A’s
lapses or is not current, the D/A shall notify the hospital immediately.
 
EXCLUSIVE SERVICE
 
The D/A shall devote such time and attention as necessary to adequately perform
his duties during the period of this agreement and  any and all revenues earned
by the D/A from the practice of veterinary medicine up to a radius of twenty
five miles from the premise shall belong to the owners.
 
PERSONAL PROPERTY
 
The D/A shall provide the hospital with a list of all equipment, supplies,
instruments and books brought to the practice by the D/A, collectively the D/A’s
property which shall remain the property of the D/A.
 
DISABILITY
 
If during the term of this agreement, the D/A should fail to perform his duties
on account of illness or other incapacity and such illness or other incapacity
shall continue for a period of more than thirty days, the hospital shall have
the right to suspend his wages except for earned commission until fully able to
perform all of the duties assigned by the hospital director, in the event that
said illness or other incapacity shall continue  for more than 360 days, the
hospital shall have the right to terminate this Agreement.  In this event, the
hospital shall be obligated to pay the D/A his compensation up to the date of
the suspension.
 
TERMINATION
 
The D/A may terminate this agreement anytime upon NINETY days notice to the
hospital and the hospital shall be obligated in that event to pay the D/A due
compensation up to the date of termination only.
 
The hospital may discharge the D/A for: incompetency, intoxication or impairment
by virtue of drug usage, or failure to adequately perform normal expected
duties.
 
 

 
2

--------------------------------------------------------------------------------

 

In addition, the D/A may be discharged for any of the following reasons:
 
 
1.
The suspension, revocation or cancellation of the D/A’s right to practice
veterinary medicine in the State of Calif., or the suspension, lapse or
cancellation of the D/A’s professional liability insurance.

 
 
2.
The imposition of any restrictions or limitations by any governmental authority
having jurisdiction over the D/A to such an extent that he cannot engage in the
professional practice for which he was employed.

 
 
3.
The D/A fails or refuses to faithfully and diligently perform the customary
duties of employment and adhere to the provisions of this agreement.

 
 
4.
The D/A fails or refuses to comply with the reasonable policies, standards and
regulations of the hospital, which from time to time may be established.

 
 
5.
The D/A is found guilty of professional misconduct by any professional
organization having jurisdiction.

 
 
6.
A receiver, assignee, or trustee in bankruptcy is appointed for the D/A, or a
petition under the Bankruptcy Code is filed against the D/A.

 
 
7.
The D/A dies or is otherwise unable to perform his assigned duties under this
agreement.

 
COMPENSATION
 
For all the services to be rendered by the D/A in any capacity hereunder, the
hospital agrees to compensate the D/A in the following manner.
 
The compensation paid to the D/A of the hospital in the amount of 20% of MONTHLY
PRODUCTION.  This includes total medical services produced by the doctors as
computed by Cornerstone Management software (or any subsequent software similar
in nature).  The commission will be calculated on the first payroll of the
month.  Payroll is compiled monthly.  The D/A’s pay is paid on the 1st day of
the month (or if this falls on a Saturday or Sunday, the first business day
after the 1st day of the month will be the pay day).
 
In addition to regular compensation, any year the Hospital generates more than
$1,000,000 in revenue the D/A will receive $50,000 worth of newly issued stock
in Entest BioMedical Inc. (OTCQB: ENTB) and $50,000 in cash.
 
Boarding, grooming, cremations, specialist surgeries, and employee pets are
exempt from commission (as defined in the Compensation section below).  Refills
of prescriptions and diets are also exempt from commission.  The D/A agrees that
the hospital has made no other representations with respect to compensation for
services rendered, except as expressly signified with this section.
 
 

 
3

--------------------------------------------------------------------------------

 

Reimbursements
 
 
1.
Hospital agrees to reimburse dues and subscriptions up to $2,600 per year.

 
 
2.
Hospital agrees to reimburse other such reasonable equipment and/or supplies
required for performance of duties or applied research.  All such expenses are
to be pre-authorized by hospital prior to purchasing.

 
 
3.
All receipts for reimbursement must be turned in to the hospital by the end of
the month subsequent to the month that expense was incurred.

 
 
4.
Hospital will provide normal Medical insurance to D/A.  Currently the only
medical insurance being offered is health insurance.  Hospital will reimburse
medical related expenses not covered by its insurance up to $2,000 per
year.  The hospital will incur the costs of the plans for the D/A and his wife.

 
Vacation and Sick Days
 
Vacation for the D/A will be at such times as to provide only minimal stress to
the practice.  Written requests will be filed 4 weeks prior to the requested
period.  Three weeks of vacation will be allowed in the first year, with the D/A
accruing one additional week per year on anniversary up to a total of six
weeks.  Base pay for vacation time will be the monthly average of the D/A’s pay
for the fiscal year to date prior to the vacation time off.  Any vacation time
not used may be converted to company stock at a rate of $500 per day.  Stock
price will be calculated on a 10 day average prior to conversion notification by
the D/A.
 
MINOR BENEFITS
 
Uniforms will be provided by hospital.
 
Continuing education will be reimbursed up to $2,000 per year.
 
Stock Options:  Up to 100,000 shares to be purchased by end of each year from
the company (cash) at the low of the year’s selling price.
 
APPEARANCE
 
The D/A shall dress neatly and in accordance with his professional status and
the established dress code for veterinarians at this hospital.  Smoking and
chewing gum or other materials is expressly forbidden in the facility or on
hospital property.
 
FEE SCHEDULE
 
The Company shall review any and all fee schedules submitted by D/A and that the
Company shall have sole power to establish fee schedules.
 
VETERINARY SERVICES
 
The D/A my treat his personal pets at no cost and may purchase drugs and food at
cost.
 
 

 
4

--------------------------------------------------------------------------------

 

OWNERSHIP
 
Medical records including treatment card, laboratory results, radiographs,
etc.  are the property of the hospital, not the D/A.  Removal of said records is
grounds for immediate termination of this contract.
 
DISCLOSURE OF INFORMATION
 
The D/A recognizes and acknowledges that the names and addresses of the
hospital’s clients and patients are valuable and unique assets of the
hospital.   The D/A will not, during or after the term of the employment,
disclose these names or addresses to any other firm, corporation, association or
other entity for any reason or purpose whatsoever, without the prior written
consent of the owner.
 
RESTRICTIONS
 
The D/A agrees that he will not own, manage, operate, control, be employed by,
participate, or be connected in any manner with the ownership, management,
operation, or control and any other hospital including that of a mobile
practice, engaged in veterinary services during the period this agreement is in
effect and for a period of TWO YEARS after the termination thereof, within an
area of a TEN MILE RADIUS of the hospital.
 
Further, the D/A shall be deemed to have violated this covenant if he solicits
or contacts any patient of record of the hospital.
 
The D/A further agrees that he will not, during or at any time after the term of
his association, disclose to any person, firm or corporation, the names or
addresses of any past or present clients of the hospital, or solicit business of
a similar nature to that of the hospital, from such clients.
 
If the D/A violates any of the terms of this agreement and/or does not adhere to
the restrictive covenant as stipulated in this section, the hospital shall be
entitled to an injunction by any competent court enjoining and restraining each
and every person involved from continuance of prohibited practices.  The said
injunction shall be in addition to the hospital’s right to damages in any other
legal right that the hospital may possess in connection with any said violation
by the D/A.
 
Further, if the associate violates the provisions of this agreement and does not
adhere to the restrictive covenant as stated herein, the D/A shall pay to the
hospital $25,000 for associating with, or becoming financially interested in any
office or facility including mobile clinics for the practice of veterinary
medicine.  The parties further agree that such monies paid for damages reflect
the minimum amount of loss incurred by the hospital in an event of any violation
hereof.  This agreement shall be binding upon the D/A, his heirs, executors, as
assigns, and shall insure to the benefit of hospital, its successors, and
assigns.  In the event of a breach or threatened breach by the D.A of the
provisions of this paragraph, the hospital shall be entitled to an injunction
restraining the D/A from disclosing, in whole or in part, the names and
addresses of the hospital’s patients, and from rendering any services to any
firm, person, corporation, association or theIr entity to whom such lists in
whole or in part, has been disclosed or is threatened with disclosure.  Nothing
herein shall be construed as prohibiting the hospital from pursuing any other
remedies available to the hospital for such breach or threatened breach,
including the recovery of damages from the D/A.  The damage to the employer
would be difficult to determine, should he D/A breach their covenant not to
compete.  The parties hereto have discussed what amount would be equitable and
fair on liquidated damages and have mutually agreed that a sum equal to two
years base salary shall be the amount of liquidated damages that the D/A would
be liable to the employer should the D/A breach the covenant not to compete.
 
 

 
5

--------------------------------------------------------------------------------

 

ADMINISTRATIVE
 
Set hospital standards according to the AVMA Code of Ethics and the Standards of
the AVMA, the California Veterinary Society, the AAHA and Federal and State
laws.
 
Communicate your vision to the staff and give leadership for this vision.
 
Plan one and five-year goals
 
Plan a maintenance program for interior and exterior of the hospital; appoint
staff to be responsible for each area
 
Review financial health of practice
 
Both the Company and the D/A agree that it is their common goal to have a new
employment agreement in place one month before previous contract expires.
 
Plan purchases of equipment and plan for repairs
 
PROFESSIONAL GROWTH AND GOALS
 
Attend Regional and National AAHA continuing Education
 
Submit continuing education hours to California State Board.
 
May attend VHMA conferences also
 
Teach staff new techniques and information gained
 
Read professional publications and management literature.
 
Maintain a veterinary library
 
NOTICE
 
Any and all notices referred to herein shall be sufficient if furnished in
writing and sent to the representative parties at the addresses subscribed below
following the signatures to this agreement or to the last addresses furnished to
the hospital.
 
The D/A shall function as an employee during the 120 month period of time as
stipulated by the terms of this agreement.  This agreement contains the sole and
entire agreement of the parties with respect to the subject matter thereof.  Any
and all prior discussions, negotiations, commitments and understandings relating
thereto are merged herein.
 
 

 
6

--------------------------------------------------------------------------------

 

This agreement may be changed only by a written amendment signed by both
parties.
 


 


 
Signed in agreement:
 
/s/David R. Koos
David R. Koos
Chairman & CEO
Entest BioMedical Inc.
Date: 7/28/2011






/s/Timothy Metzger
Timothy Metzger, DVM
Veterinarian / Employee
Date: 7/21/2011
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 

 
7

--------------------------------------------------------------------------------

 
